Judgment and order affirmed, with costs to the plaintiff-respondent. All concur. (Appeal from a judgment of Erie Special Term awarding plaintiff summary judgment against *719defendant Rational Union Fire Ins. Co. in an action under an insurance policy written on a leasehold interest in realty. The order granted plaintiff’s motion for summary judgment against defendant Insurance Co. and denied plaintiff’s alternative motion as to defendant Gallery.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.